 Case 3:18-cv-00428-DMS-MDD Document 578 Filed 03/10/21 PageID.9840 Page 1 of 5




 1 BRIAN M. BOYNTON                        Lee Gelernt*
   Acting Assistant Attorney General       Judy Rabinovitz*
 2 WILLIAM C. PEACHEY
                                           Anand Balakrishnan*
 3 Director                                Daniel A. Galindo (SBN 292854)
   Office of Immigration Litigation        AMERICAN CIVIL LIBERTIES
 4
   U.S. Department of Justice              UNION FOUNDATION
 5 WILLIAM C. SILVIS                       125 Broad St., 18th Floor
   Assistant Director                      New York, NY 10004
 6
   Office of Immigration Litigation        T: (212) 549-2660
 7 SARAH B. FABIAN                         F: (212) 549-2654
   Senior Litigation Counsel               lgelernt@aclu.org
 8
   NICOLE N. MURLEY                        jrabinovitz@aclu.org
 9 Senior Litigation Counsel               abalakrishnan@aclu.org
   Office of Immigration Litigation        dgalindo@aclu.org
10
   U.S. Department of Justice
11 Box 868, Ben Franklin Station           Bardis Vakili (SBN 247783)
   Washington, DC 20442                    ACLU FOUNDATION OF SAN
12
   Telephone: (202) 616-0473               DIEGO & IMPERIAL COUNTIES
13 Fax: (202) 616-8962                     P.O. Box 87131
14                                         San Diego, CA 92138-7131
                                           T: (619) 398-4485
15 ADAM L. BRAVERMAN                       F: (619) 232-0036
   United States Attorney                  bvakili@aclusandiego.org
16
   SAMUEL W. BETTWY
17 Assistant U.S. Attorney                 Stephen B. Kang (SBN 292280)
18 California Bar No. 94918                Spencer E. Amdur (SBN 320069)
   Office of the U.S. Attorney             AMERICAN CIVIL LIBERTIES
19 880 Front Street, Room 6293             UNION FOUNDATION
20 San Diego, CA 92101-8893                39 Drumm Street
   619-546-7125                            San Francisco, CA 94111
21 619-546-7751 (fax)                      T: (415) 343-1198
22                                         F: (415) 395-0950
   Attorneys for Federal Respondents-      skang@aclu.org
23 Defendants                              samdur@aclu.org
24
                                           Attorneys for Petitioners-Plaintiffs
25                                         *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 578 Filed 03/10/21 PageID.9841 Page 2 of 5




 1
 2                            UNITED STATES DISTRICT COURT
 3                         SOUTHERN DISTRICT OF CALIFORNIA
 4 MS. L, et al.,                                 Case No. 3:18-cv-0428 DMS MDD
 5                  Petitioners-Plaintiffs,
 6                                                JOINT STATEMENT REGARDING
          vs.                                     SETTLEMENT PROCEDURES
 7 U.S. IMMIGRATION AND CUSTOMS
 8 ENFORCEMENT, et al.,
 9             Respondents-Defendants.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1                  3:18-cv-0428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 578 Filed 03/10/21 PageID.9842 Page 3 of 5




 1         On February 8, 2021, the Court ordered the parties to provide the Court with their
 2 positions “on how the President’s February 2, 2021 ‘Executive Order on the
 3 Establishment of Interagency Task Force on the Reunification of Families’ affects this
 4 case.” ECF No. 573. On February 24, 2021, Defendants informed the Court that the
 5 Task Force was “actively meeting and intends to consult with Plaintiffs and other
 6 stakeholders who have been involved in the reunification process [in order to] develop
 7 more comprehensive plans regarding how it will move forward.” ECF No. 574 at 5.
 8 Defendants therefore asked the Court to allow them to file a further update on March
 9 10, 2021. Id. On March 4, 2021, the Court ordered that “[c]ounsel shall submit their
10 status update on the Task Force’s effect on this litigation on or before March 10, 2021.”
11 ECF No. 577, ¶ 1.
12         In accordance with the Court’s order, the parties inform the Court that they have
13 agreed to enter into settlement negotiations. The parties have agreed that the Task Force
14 will continue with its work during settlement negotiations, and it is the parties’ hope
15 that these settlement discussions, conducted in conjunction with the work of the Task
16 Force, will eventually resolve many or all of the outstanding issues in litigation. In
17 furtherance of their agreement, the parties intend to reach out to the assigned Magistrate
18 Judge Mitchell Dembin to set an initial settlement conference as soon as feasible. The
19 parties ask that while these discussions are ongoing, the litigation be stayed and all
20 pending deadlines held in abeyance, with the exception that status conferences shall
21 continue to be held, with joint status reports in advance of the status conference
22 addressing current efforts to contact parents find families not yet contacted, and Judge
23 Sabraw shall retain oversight of such efforts
24
25
26
27
28
                                                2
                                                                        3:18-cv-0428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 578 Filed 03/10/21 PageID.9843 Page 4 of 5




 1 DATED: March 10, 2021             Respectfully submitted,
 2                                   BRIAN M. BOYNTON
                                     Acting Assistant Attorney General
 3
 4                                   WILLIAM C. PEACHEY
                                     Director
 5
 6                                   WILLIAM C. SILVIS
                                     Assistant Director
 7
 8                                   /s/ Sarah B/ Fabian
                                     SARAH B. FABIAN
 9
                                     Senior Litigation Counsel
10                                   NICOLE MURLEY
                                     Senior Litigation Counsel
11
                                     Office of Immigration Litigation
12                                   Civil Division
                                     U.S. Department of Justice
13
                                     P.O. Box 868, Ben Franklin Station
14                                   Washington, DC 20044
                                     (202) 616-0473 (phone)
15
                                     (202) 305-7000 (facsimile)
16                                   Email: Nicole.Murley@usdoj.gov
17
                                     ADAM L. BRAVERMAN
18                                   United States Attorney
19                                   SAMUEL W. BETTWY
                                     Assistant U.S. Attorney
20
21                                   Attorneys for Respondents-Defendants

22                                   /s/ Lee Gelernt
23                                   Lee Gelernt*
                                     Judy Rabinovitz*
24                                   Anand Balakrishnan*
25                                   Daniel A. Galindo (SBN 292854)
                                     AMERICAN CIVIL LIBERTIES UNION
26                                   FOUNDATION
27                                   125 Broad St., 18th Floor
                                     New York, NY 10004
28
                                         3
                                                                3:18-cv-0428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 578 Filed 03/10/21 PageID.9844 Page 5 of 5




 1                                   T: (212) 549-2660
                                     F: (212) 549-2654
 2                                   lgelernt@aclu.org
 3                                   jrabinovitz@aclu.org
                                     abalakrishnan@aclu.org
 4
                                     dgalindo@aclu.org
 5
                                     Bardis Vakili (SBN 247783)
 6
                                     ACLU FOUNDATION OF SAN DIEGO &
 7                                   IMPERIAL COUNTIES
                                     P.O. Box 87131
 8
                                     San Diego, CA 92138-7131
 9                                   T: (619) 398-4485
                                     F: (619) 232-0036
10
                                     bvakili@aclusandiego.org
11
                                     Stephen B. Kang (SBN 292280)
12
                                     Spencer E. Amdur (SBN 320069)
13                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
14
                                     39 Drumm Street
15                                   San Francisco, CA 94111
                                     T: (415) 343-1198
16
                                     F: (415) 395-0950
17                                   skang@aclu.org
18                                   samdur@aclu.org

19                                   Attorneys for Petitioners-Plaintiffs
                                     *Admitted Pro Hac Vice
20
21
22
23
24
25
26
27
28
                                         4
                                                                  3:18-cv-0428 DMS MDD
